     Case 4:18-cv-00251-MW-CAS Document 130 Filed 07/24/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


LEAGUE OF WOMEN VOTERS OF FLORIDA,
INC., THE ANDREW GOODMAN                        Case No. 4:18-cv-00251-MW-CAS
FOUNDATION, INC., MEGAN NEWSOME,
AMOL JETHEWANI, MARY ROY a/k/a JAMIE
ROY, DILLON BOATNER, ALEXANDER
ADAMS, and ANJA RMUS,
            Plaintiffs,
v.
LAUREL M. LEE, in her official capacity as
the Florida Secretary of State,
            Defendant.


                            JOINT STATUS REPORT

      Pursuant to the Court’s Initial Scheduling Order dated June 18, 2018 (ECF

No. 21), Plaintiffs, League of Women Voters of Florida, Inc., The Andrew

Goodman Foundation Inc., Megan Newsome, Amol Jethwani, Mary Roy a/k/a

Jamie Roy, Dillon Boatner, Alexander Adams, and Anja Rmus, and Defendant,

Laurel M. Lee, in her official capacity as the Florida Secretary of State (hereinafter

collectively referred to as the “Parties”), respectfully submit their Joint Status

Report, and state:

      1.     Neither Party has issued any discovery requests at this time.

      2.     As detailed in Plaintiffs’ recent Motion for Leave to File

             Supplemental Complaint (ECF No. 126), Plaintiffs are seeking leave
      Case 4:18-cv-00251-MW-CAS Document 130 Filed 07/24/19 Page 2 of 4



                to supplement the complaint (ECF No. 16), in light of the recent

                enactment of Florida Session Law SB 7066. Should the Court grant

                that motion, Plaintiffs anticipate pursuing discovery in relation to both

                their original and supplemental claims in anticipation of trial.

       3.       Defendant asserts that Plaintiffs’ Motion for Leave to File

                Supplemental Complaint (ECF No. 126) should be denied for the

                reasons stated in Defendant’s Response in Opposition to Plaintiffs’

                Motion for Leave to File Supplemental Complaint (ECF No. 129).

                Defendant believes the scope of discovery necessary in this case will

                increase if the Court grants Plaintiffs’ Motion for Leave to File

                Supplemental Complaint, but anticipates at least some discovery may

                be necessary regardless regarding the Plaintiffs’ claims in their

                operative Complaint for Declaratory and Injunctive Relief (ECF No.

                1) based on this Court’s Order on Motion for Summary Judgment

                (ECF No. 111).

                       LOCAL RULE 7.1(F) CERTIFICATION

       Counsel for Plaintiffs, Fritz Wermuth, Esquire, certifies that this Joint Status

Report contains 251 words, excluding the case style, signature block and

certificates.

Dated: July 24, 2019.


                                             2
     Case 4:18-cv-00251-MW-CAS Document 130 Filed 07/24/19 Page 3 of 4



Respectfully submitted,

/s/Joseph A. Brown                       /s/Frederick S. Wermuth
Bradley R. McVay (FBN 79034)             Frederick S. Wermuth (FBN 184111)
Ashley E. Davis (FBN 48032)              Thomas A. Zehnder (FBN 63274)
FLORIDA DEPARTMENT OF STATE              KING, BLACKWELL, ZEHNDER
R.A. Gray Building, Suite 100            &WERMUTH, P.A.
500 South Bronough Street                P.O. Box 1631
Tallahassee, FL 32399-0250               Orlando, FL 32802-1631
Telephone: (850) 245-6536                Telephone: (407) 422-2472
Facsimile: (850) 245-6127                Facsimile: (407) 648-0161
brad.mcvay@dos.myflorida.com             fwermuth@kbzwlaw.com
Ashley.davis@dos.myflorida.com
                                         Marc E. Elias
Mohammad O. Jazil (FBN 72556)            Elisabeth C. Frost*
Gary V. Perko (FBN 855898)               Amanda Callais*
Joseph A. Brown (FBN 25765)              Jacki L. Anderson*
HOPPING GREEN & SAMS, P.A.               John M. Geise*
119 South Monroe Street, Suite 300       Alexi M. Velez*
Tallahassee, FL 32301                    PERKINS COIE LLP
Telephone: (850) 222-7500                700 Thirteenth St., N.W., Suite 600
Facsimile: (850) 224-8551                Washington, D.C. 20005-3960
mjazil@hgslaw.com                        Telephone: (202) 654-6200
gperko@hgslaw.com                        Facsimile: (202) 654-9959
jbrown@hgslaw.com                        melias@perkinscoie.com
                                         efrost@perkinscoie.com
Counsel for Defendant                    acallais@perkinscoie.com
                                         jackianderson@perkinscoie.com
                                         jgeise@perkinscoie.com
                                         avelez@perkinscoie.com
                                         *Admitted Pro Hac Vice

                                         Counsel for the Plaintiffs


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 24, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

                                     3
     Case 4:18-cv-00251-MW-CAS Document 130 Filed 07/24/19 Page 4 of 4



send a notice of electronic filing to all counsel of record.

                                               /s/ Frederick S. Wermuth
                                               Frederick S. Wermuth
                                               Florida Bar No.: 0184111




                                           4
